Exhibit 10.1

 

 

FOURTH AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE

 

THIS FOURTH AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE
(this "Fourth Amendment") is entered into as of October 31, 2016 between
INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation formerly known as PDI,
INC., a Delaware corporation (“IDG”), INTERPACE DIAGNOSTICS, LLC, a Delaware
limited liability company (“Parent”, together with IDG, the “IDG Parties” or
“Borrower Parties”) and REDPATH EQUITYHOLDER REPRESENTATIVE, LLC ("Lender").

 

W I T N E S S E T H:

 

WHEREAS, the IDG Parties and Lender have entered into that certain
Non-Negotiable Subordinated Secured Promissory Note dated October 31, 2014 as
amended by that certain Amendment No. 1 to Note dated as of July 30, 2015 as
further amended by that certain Limited Waiver, Consent and Amendment No. 2 to
the Note dated as of October 30, 2015 and as further amended by that certain
Third Amendment to Non-Negotiable Subordinated Secured Promissory Note dated as
of September 30, 2016 (as the same may be further amended, modified,
supplemented, extended or restated from time to time, the "Note");

 

WHEREAS, pursuant to the Note, Lender agreed to extend to the IDG Parties, and
the IDG Parties agreed to repay, financing in the original principal amount of
$11,000,000.00 which was subsequently reduced to $10,670,000 (the “Loan”).

 

WHEREAS, repayment of the Loan is secured by, among other things, (1) that
certain Guarantee and Collateral Agreement dated as of October 31, 2014 (as
amended or modified from time to time, the “Guaranty”) executed by IDG, Parent,
Group DCA, LLC, PDI BioPharma, LLC f/k/a Interpace BioPharma, LLC, Interpace
Diagnostics Lab Inc. f/k/a JS Genetics, Inc., and Interpace Diagnostics
Corporation, successor-by-merger to Redpath Acquisition Sub, Inc. (“Interpace
Diagnostics Corporation” and collectively, the “Guaranty Parties”) in favor of
Lender, and (2) that certain Intellectual Property Security Agreement dated
November 1, 2014 (“IP Security Agreement”) executed by Interpace Diagnostics
Corporation in favor of Lender.

 

WHEREAS, the Note, Guaranty, and IP Security Agreement, together with all other
documents relating to or governing the Loan shall be referred to as the “Loan
Documents.”

 

WHEREAS, the IDG Parties have requested that Lender modify terms set forth in
the Note, including, among other things, an extension of the due date for the
first installment payment due under the Note, and in connection therewith, the
IDG Parties and Lender have agreed to amend the Note on the terms and conditions
set forth in this Fourth Amendment, in the manner hereinafter set forth;

 

WHEREAS, the IDG Parties have confirmed to Lender that the IDG Parties have no
defenses to or offsets of any kind against any of the indebtedness due under the
Note; and

 

WHEREAS, this Fourth Amendment shall amend and continue to evidence the
indebtedness outstanding under the Note but not be a payment, satisfaction,
cancellation or novation of the Note.

 

 
1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency thereof being hereby acknowledged, and intending to be
legally bound hereby, covenant and agree as follows, to be effective as of the
Effective Date:

 

 

1.     The Recitals set forth above are hereby incorporated herein by reference.

 

2.     Any initially capitalized terms used in this Fourth Amendment without
definition shall have the meanings assigned to those terms in the Note. To the
extent that any term or provision of this Amendment is or may be inconsistent
with any term or provision in the Note, the terms and provisions of this Fourth
Amendment shall control.

 

3.     Amendments to Note. Section 4 of the Note is amended and restated as
follows:

 

“Payments. Subject to Section 8 of this Note, PDI shall make (8) installment
payments of principal, each equal to One Million Three Hundred Thirty-Three
Thousand Seven Hundred Fifty Dollars ($1,333,750) together with accrued and
unpaid interest thereon as computed under Section 2 herein, if any. The first
payment shall be due on November 20, 2016, and subsequent payments shall be made
on the first day of each fiscal quarter, beginning on January 1, 2017. If not
paid sooner, all principal and accrued interest herein shall be due and payable
on October 1, 2018.”

 

4.     The IDG Parties hereby represent and warrant that all security interests
and liens in the collateral as security for the obligations of the IDG Parties
to Lender under Note and Loan Documents related thereto, including the liens,
security interests, mortgages, and pledges granted by the IDG Parties under the
Guaranty and IP Security Agreement, are valid and enforceable and shall continue
unimpaired and in full force and effect, and shall continue to cover and secure
all of the IDG Parties’ existing and future obligations to Lender, as modified
by this Fourth Amendment.

 

5.     Nothing contained herein shall operate to release any Borrower Party, any
Guarantor Party or any other person or persons from their liability to keep and
perform the provisions, conditions, obligations, and agreements contained in the
Note and the related Loan Documents, except as herein modified, and each
Borrower Party and each Guarantor Party, by its joinder hereto, hereby reaffirms
that each and every provision, condition, obligation, and agreement in the Loan
Documents shall continue in full force and effect, except as herein modified.
This Fourth Amendment shall not constitute or be construed as a waiver of any
Event of Default or event which with the giving of notice or the passage of time
or both would constitute an Event of Default by Borrowers under any of the
existing Loan Documents or any of Lender's rights and remedies with respect
thereto. The validity, priority and perfection of all security interests and
other liens granted or created by the Loan Documents is hereby acknowledged and
confirmed, and the Loan Documents shall continue to secure the Loans, as amended
by this Amendment, without any change, loss or impairment of the priority of
such security interests or other liens.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     This Fourth Amendment may be signed in any number of counterpart copies
and by the parties to this Fourth Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Fourth Amendment by facsimile
or by .pdf transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Fourth Amendment by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 

7.     This Fourth Amendment will be binding upon and inure to the benefit of
the IDG Parties and Lender and their respective heirs, executors,
administrators, successors and assigns.

 

8.     Guarantor Consent. By executing this Fourth Amendment, the Guarantor
Parties expressly consent to the amendments herein and reaffirm all guarantees
and security agreements, including, without limitation, the Guaranty and the IP
Security Agreement, executed by Guarantor Parties in favor of Lender which are
related to debts owed by the IDG Parties to Lender.

 

[signature pages follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
by their duly authorized officers as of the date shown above.

 

 

BORROWER PARTIES:

 

        INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation, formerly
known as PDI, INC., a Delaware Corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

 

Name:

Jack E. Stover

 

 

Title:

President & CEO

 

 

 

INTERPACE DIAGNOSTICS, LLC, a Delaware limited liability corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

 

Name:

Jack E. Stover

 

 

Title:

President & CEO

 

 

 

 

GUARANTOR PARTIES:

 

        GROUP DCA, LLC, a Delaware limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

 

Name:

Jack E. Stover

 

 

Title:

President & CEO

 

 

 

 

PDI BioPharma, LLC, a New Jersey limited liability company, f/k/a Interpace
BioPharma, LLC, a New Jersey limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

 

Name:

Jack E. Stover

 

 

Title:

President & CEO

 

 

[signatures continued on following page]

 

 
4

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 

 

INTERPACE DIAGNOSTICS LAB INC., a Delaware corporation, f/k/a/ JS Genetics,
Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

       

 

By:

/s/ Jack E. Stover

 

 

Name: 

Jack E. Stover

 

 

Title:

President & CEO

 

 

 

INTERPACE DIAGNOSTICS CORPORATION, a Delaware corporation, successor-by-merger
to Redpath Acquisition Sub, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack E. Stover

 

 

Name:

Jack E. Stover

 

 

Title:

President & CEO

 

 

 
5

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 

 

 

LENDER:

 

        REDPATH EQUITYHOLDER REPRESENTATIVE, LLC, a Delaware LLC  

 

 

 

 

 

By:

/s/ Jon Schwartz

 

 

Name:

Jon Schwartz

 

 

Title:

CFO

 

 

 

6